United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1582
                                   ___________

James V. Roberts,                    *
                                     *
            Appellant,               *
                                     *
       v.                            * Appeal from the United States
                                     * District Court for the
Faisal V. Ahmed; Dennis Bakewell;    * District of Nebraska.
Frank X. Hopkins; Martha Schmidt;    *
Rebecca S. Rundlett, Dr.,            * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                          Submitted: April 16, 2001
                              Filed: April 23, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

     Former Nebraska inmate James V. Roberts appeals from the district court’s1 28
U.S.C. §§ 1915A(b)(1), 1915(e)(2)(B)(ii) dismissal of his 42 U.S.C. § 1983 complaint.
Having carefully reviewed the record and appellant’s brief, we agree with the district



      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska, adopting the report and recommendations of the Honorable
Kathleen Ann Jaudzemis, United States Magistrate Judge for the District of Nebraska.
court that, for the reasons the court explained, the complaint failed to state a claim. See
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo review).

      Accordingly, we affirm. See 8th Cir. R. 47B. However, we modify the final
judgment to delete the third paragraph entering judgment in favor of the United States
of America, because it is not a party in this action. See 28 U.S.C. § 2106 (appellate
court may modify judgment under review).

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-